In an action to recover damages for personal injuries suffered by plaintiff as a result of slipping on a patch of ice formed by the freezing of water that flowed from a driveway across the sidewalk in front of defendant Kahn’s premises, in the Village of Port Chester, order dismissing the complaint as to- defendant Village, on the ground that the complaint does not state facto sufficient to constitute a cause of action, unanimously affirmed, with ten dollars costs and disbursements. Ho opinion. Present — Close, P. J., Carswell, Johnston, Adel and Aldrich, JJ.